Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 30, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record contains substantial evidence to support the Board’s determination that claimant was discharged for misconduct from his position as a supermarket porter for absenteeism. An employee’s repeated failure, despite several warnings, to follow the employer’s rules regarding the necessity of notifying the employer promptly concerning absences may constitute misconduct barring a claimant from receipt of unemployment insurance benefits. Significantly, the Board *822was free to disbelieve claimant’s explanations or excuses for his conduct and to credit the testimony of the employer’s witnesses.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.